Citation Nr: 0833998	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  04-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1945 to December 
1946 and from July 1948 to February 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
2006, the veteran appeared in a video conference hearing at 
the RO before the undersigned.  Subsequently, in May 2006, 
the Board remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran has a diagnosis of PTSD related to his children's 
death in a fire during active service.   


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The veteran contends that he has PTSD related to service.  He 
asserts two major stressors, one combat related and another 
related to the death of his children during service.  For 
purposes of this decision, the Board will only focus on the 
stressor of the death of his children.  There is no prejudice 
to the veteran in not discussing the combat related stressor 
as the Board is ultimately granting the veteran's claim based 
on the other stressor.    

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 136, 37 (1997).

The first prong for a PTSD claim is met as the record 
establishes that the veteran has a diagnosis of PTSD.  Most 
recently, an April 2008 VA examination report noted that the 
veteran fully met the criteria for PTSD.

As to the second prong, the Board notes that the stressor 
which this decision is based on is the veteran's loss of two 
children in a house fire while in service.  In this regard, 
the record contains Permits for Removal and Burial for Karen 
Starr and Roy Starr, Junior, noting dates of death as October 
1949 and causes of death as house burning down.  A Form DD 
214 shows that the veteran was on active duty from July 1948 
to February 1950; the veteran would have been on active duty 
in  October 1949.  Newspaper accounts of the fire describe 
the veteran as a serviceman on active duty at Fort Dix, 
further corroborating his claim.  Therefore, there is 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

The last prong, a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor is also met.  The April 2008 VA examination report 
noted that the veteran met the criteria for PTSD related to 
his stressor of witnessing his children die in a fire.  
Therefore, the last requirement for PTSD has been met. 

Based on the evidence cited above and giving the veteran the 
benefit of the doubt, the Board finds that the veteran has 
PTSD related to a stressor during service.  Therefore, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.









ORDER

Service connection for PTSD is allowed, subject to the 
regulations governing the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


